376 U.S. 905
84 S.Ct. 666
11 L.Ed.2d 605
Walter C. BRULOTTE et al., petitioners,v.THYS COMPANY.
No. 707.
Supreme Court of the United States
February 17, 1964

Edward S. Irons, for petitioners.
George W. Wilkins, for respondent.


1
Petition for writ of certiorari to the Supreme Court of Washington granted limited to Questions 1 and 2 presented by the petition which read as follows:


2
'1. Whether it is a misuse to include in a license agreement      a provision which perpetuates the monopoly of a licensed      patent by a requirement that royalties be paid for the use of      the invention after the patent has expired and the invention      had been dedicated to the public.


3
'2. Whether it is a misuse or an antitrust violation to      include in a license agreement a provision which extends the      monopoly of a patent to unpatented subject matter by a      provision which requires the payment of post-expiration      royalties.'


4
The case is placed on the summary calendar.